Citation Nr: 1108237	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck and shoulder pain, claimed as residuals of neck surgery.

2.  Entitlement to service connection for residuals of hemorrhoid surgery.

3.  Entitlement to service connection for a skin condition of the hands.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

8.  Entitlement to service connection for a disability manifested by low back pain and spasms.

9.  Whether new and material evidence has been received to reopen a claim seeking service connection for tonsillitis residuals.

10.  Evaluation of left thumb laceration residuals, currently noncompensably rated.

11.  Evaluation of residuals of fracture to the left tibia and fibula, currently noncompensably rated.

12.  Evaluation of inguinal hernia repair residuals, currently noncompensably rated.

13.  Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1969 to August 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  Arthritis, a duodenal ulcer, and/or a psychosis, did not become manifest to a compensable degree within a year of discharge.  

3.  The Veteran does not have a current disability manifest by neck and shoulder pain. 

4.  The Veteran does not have residuals of hemorrhoid surgery. 

5.  A skin condition of the hands was not manifest in service or currently.

6.  Migraine headaches were not manifest in service or currently.

7.  Restless leg syndrome was not manifest in service or currently.

8.  The Veteran does not have GERD.

9.  The Veteran does not have an acquired psychiatric disorder, to include bipolar disorder.

10.  The Veteran does not have a disability manifested by low back pain and spasms.

11.  In an unappealed April 1990 rating decision, the RO denied service connection for tonsillitis residuals. 

12.  The evidence associated with the claims file subsequent to the RO's April 1990 rating decision is cumulative of evidence previously of record.  

13.  Prior to June 18, 2009, the Veteran's left thumb laceration is asymptomatic.

14.  Since June 18, 2009, the Veteran's left thumb laceration is manifested by a tender scar.

15.  There are no current residuals of the Veteran's fracture to the left tibia and fibula.

16.  The Veteran's inguinal hernia repair is manifested by a single painful scar, but no other functional impairment.

17.  For the entire period of this appeal, a compensable disability rating is in effect.


CONCLUSIONS OF LAW

1.  A disability manifested by neck and shoulder pain was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Residuals of hemorrhoid surgery were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A skin condition of the hands was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Restless leg syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  GERD was not incurred in or aggravated by service; a peptic ulcer is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  An acquired psychiatric disorder, to include bipolar disorder, was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  A disability manifested by low back pain and spasms was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  The criteria for reopening of the claim seeking service connection for tonsillitis residuals are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

10.  Prior to June 18, 2009, the criteria for a compensable disability rating for left thumb laceration residuals were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).

11.  Since June 18, 2009, the criteria for a 10 percent disability rating, but not higher, for left thumb laceration residuals are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).

12.  The criteria for a compensable disability rating for residuals of a fracture to the left tibia and fibula have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2010).

13.  The criteria for a 10 percent disability rating, but not higher, for inguinal hernia repair residuals are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804 (2010).

14.  The claim seeking a 10 rating on the basis of multiple noncompensable service-connected disabilities lacks legal merit.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the August 2006 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reconsideration, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reconsider the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reconsider, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The August 2006 letter informed the Veteran of the date and bases of the previous denial of his claim seeking service connection for tonsillitis residuals.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the August 2006 letter provided the notice required by the Kent decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded VA examinations as to service-connected disabilities.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, regarding the rating claims, each examiner provided findings pertinent to the rating criteria.  In addition, the resulting diagnoses, opinions, and rationales were consistent with the examination findings and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has not been provided with a VA examination as to the etiology of any service connection claims being considered on the merits.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, regarding a skin condition of the hands, migraine headaches, and restless leg syndrome, no examination was required because there is no injury or disease in service and no current disability.  

The Board acknowledges that there is arguably evidence of treatment in service for the residuals of neck surgery, residuals of hemorrhoid surgery, GERD, an acquired psychiatric disorder, and disability manifested by low back pain and spasms.  However, there is essentially no evidence of post-service treatment or current disability, or persistent or recurrent symptoms of disability regarding any of these claims.  Significantly, there is no description from the Veteran or any other source of current symptoms that may be associated with these claims.  In written argument from the Veteran's representative, it is asserted that the Veteran has maintained that he suffers from neck and shoulder pain, (unspecified) residuals of hemorrhoid surgery, (unspecified) skin condition of the hands, migraine headaches, restless leg syndrome, gastroesophageal reflux disorder, bipolar disorder, low back pain and spasms.  However, a review of the Veteran's statements received in relation to his claims, does not actually reveal such assertions.  The Veteran listed the disabilities in his claim form, but did not refer to any current or post-service symptomatology.  Indeed, the Veteran noted on his initial claim for that he had attached a Form 21-4142 with medical record information; however, he then noted in parentheses that this information would be sent later.  There is no such information of record.  The Board declines to infer specific symptomatology from the mere fact of his filing a claim.

It is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  Here, despite a VCAA letter which specifically requested such information and evidence, in compliance with 38 U.S.C.A. § 5103A, the Veteran has not done so.  The CAVC has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As even the minimal information required to trigger the duty to obtain a medical opinion has not been submitted or identified with respect to the service connection claims, a remand for an examination and opinion is not necessary.

II.  Analysis

Service connection Claims

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, psychoses, and peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed disabilities are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

In addition, there is no diagnosis of arthritis, a duodenal ulcer, or a psychosis within a year of separation.  Therefore, the presumption applicable to certain chronic diseases that become manifest to a compensable degree within one year of discharge from service is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regarding a skin condition of the hands, migraine headaches, and restless leg syndrome, service treatment records are silent with respect to complaints, treatment, or diagnosis of such disabilities.  Indeed, the service separation examination reveals normal clinical findings for the head, skin, lower extremities, and upper extremities, as do interim examinations in October 1973, July 1976, May 1981, October 1986.  Thus, here, there is not simply a lack of treatment in service, but affirmative clinical findings at the end of the Veteran's period of active service attesting to the normal function of the affected areas and systems.  

Moreover, to the extent that the Veteran now maintains that he experienced such conditions or related symptoms in service, this assertion conflicts with his signed statement at separation, as well as in July 1976 and May 1981, that he had no history of frequent or severe headaches, skin diseases, or neuritis, and his failure to list any of the claimed conditions on the report of medical history, in the areas provided.  The Board finds the signed statement made to a medical professional at discharge to be more reliable than more recent assertions surrounding his claim for monetary benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

There is no question that the Veteran is competent to relate the events of service as he remembers them.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology, including pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995)

Thus, his competency is not at issue with regard to recounting the events of service.  However, as discussed previously, he has not provided a detailed account of such symptoms, but has simply filed and appealed a claim for service connection.  Simply put, the Veteran's affirmative statements made on the report of medical history at separation from service are more convincing than the Veteran's unsupported claim for monetary benefits.  

Similarly, with respect to a current disability, there is no evidence of such disability.  While the Veteran has stated that he would submit treatment records to support the claim, he has not done so, and has offered no explanation as to why he has not done so.  As well, he has requested no assistance in obtaining such evidence.  While the Board has no reason to doubt that he currently experiences headaches, a skin condition of the hands, or restless leg symptoms, and his statements regarding current symptoms would be competent, he has not actually described such symptomatology.  Moreover, there is no medical or lay opinion that purports to relate a skin condition of the hands, migraine headaches, and restless leg syndrome to service.  The Veteran has not described such a relationship or the basis therefor.  The Board is left to conclude that there is no relationship to service regarding these claims.  

Turning to the remaining disabilities, regarding a disability or disabilities manifested by neck and shoulder pain, service treatment records reveal a June 1971 notation that the Veteran was unable to turn his neck due to a neck injury one week prior.  The resulting diagnosis was muscle soreness.  In January 1983, it was noted that the Veteran hit his right shoulder against a wall.  The diagnosis was mild 1st degree AC separation [acromioclavicular joint separation].  However, the service separation examination reveals normal clinical findings for the neck and upper extremities, as do interim examinations in October 1973, July 1976, May 1981, October 1986.  

Regarding GERD, a July 1977 note reflects the Veteran's complaint of abdominal pain.  However, the service separation examination reveals normal clinical findings for abdomen and viscera, as do interim examinations in October 1973, July 1976, May 1981, October 1986.  

Regarding bipolar disorder, in a September 1977 service treatment record, it was noted, "Record defaced - Apr 1970" with "entries from psychiatry service destroyed.  No indication as to why pt seen by" psychiatry service.  In an addendum, it was noted that the Veteran had stated that he had never seen a psychiatrist and that in 1970, his records were reviewed by psychiatry service.  In May 1985, the Veteran was seen at the mental health clinic to discuss a personal problem.  He subsequently attended group therapy.  In January 1986, he was seen for marital issues.  Evaluation indicated mixed personality traits and low self-esteem.  He successfully completed therapy with resolution of difficulties.  In September 1987, the Veteran complained of depression resulting from divorce.  The resulting diagnosis was phase of life disorder with depression, resolving, noted to be resolved in an October 1987 note.  In an April 1988 report, the Veteran was noted to have sought counseling secondary to depression intermittently in 1987; otherwise, no changes.  However, the service separation examination reveals normal clinical findings for psychiatric issues, as do interim examinations in October 1973, July 1976, May 1981, October 1986.  

Regarding a disability manifested by low back pain and spasms, service treatment records June 1987 show back pain for 24 hours, status post throwing ball.  Diagnosis of low back strain.  However, the service separation examination reveals normal clinical findings for the spine, as do interim examinations in October 1973, July 1976, May 1981, October 1986.  

Thus, regarding the claimed disability manifested by neck and shoulder pain, GERD, bipolar disorder, and disability manifested by low back pain and spasms, while the service records reflect treatment in service for symptoms that arguably represent disease or injury in the line of duty, they also reflect affirmatively normal clinical findings at discharge for each affected system.  Moreover, there is no clinical evidence of post-service treatment or current disability.  While the Veteran's claim may indicate that his symptoms did not in fact resolve at discharge, the mere filing of a claim is not conclusive evidence regarding a current disability.  Moreover, such an assertion conflicts with the signed reports of medical history at discharge.  At separation, the Veteran reported that he had no history of a painful or trick shoulder, as he also did in July 1976 and May 1981; he reported no history of frequent indigestion or stomach, liver, or intestinal trouble at separation, as well as in July 1976 and May 1981; he reported no history of depression, excessive worry, or nervous trouble of any sort at separation, as well as in July 1976 and May 1981; and he reported no history of recurrent back pain at separation, as well as in July 1976 and May 1981.  For reasons discussed above, the Board attributes greater credibility and probative weight to the contemporaneous evidence at service separation than to his recent unexplained and unsupported claims for monetary benefits.  

Moreover, regarding continuity of symptomatology and current disability, the Board is left yet again without the benefit of explanation from the Veteran.  As discussed above, although the Veteran listed these disabilities on his claim form, he did not refer to any current or post-service symptomatology.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Regarding residuals of hemorrhoid surgery, the service treatment records reveal a January 1989 hemorrhoid surgery for thrombosed external hemorrhoids.  Thus, there is clearly an injury or disease in service.  However, the service separation examination reveals normal clinical findings for anus and rectum, as do interim examinations in October 1973, July 1976, May 1981, October 1986.  The examiner reported occasional flare ups of hemorrhoids since 1970, self treated.  Thus, even though it might be expected from the notation of occasional flare ups that the condition had not in fact entirely resolved at separation, as with the other claims, we are left with a record that is absent of any current clinical evidence to support the presence of a current disability, and absent any meaningful description on the part of the Veteran of post-service symptomatology or a current disability.  

The Board reiterates that it is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  The simple act of filing a claim does not meet that responsibility where, as here, the record is bereft of any meaningful discussion of post service symptoms and diagnoses.  As such, the Board concludes that service connection for a disability manifested by neck and shoulder pain, a disability manifested by low back pain and spasms, a skin condition of the hands, migraine headaches, restless leg syndrome, GERD, an acquired psychiatric disorder, and for residuals of hemorrhoid surgery, is not in order.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tonsillitis Claim

The RO initially denied a claim for service connection for tonsillitis residuals in an April 1990 rating decision.  At the time of the April 1990 decision, the medical evidence of record consisted of service treatment records, which showed that the Veteran had a bout of tonsillitis in service, but that there were no residuals at separation or after.  

As the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2010)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  However, VA may reconsider a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).]

The Veteran requested to have the previously denied claim reopened in July 2006.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reconsidered, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reconsidered.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) for the principle that the prior disallowance can be on any basis, and not simply a merits denial.  This case was overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the April 1990 decision includes two VA examinations, and additional statements from the Veteran's representative.

The VA examinations are not material for purposes of reopening of the claim, as they do not address the question of whether the Veteran has current residuals of tonsillitis - the central question underlying the claim for service connection.  

Without any evidence or opinion that the Veteran has current residuals, and/or evidence that relates such residuals to service, none of the newly-received medical evidence establishes a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not material for purposes of reopening of the claim.

The only other relevant evidence received consists of the statements from the Veteran's representative, on his behalf.  However, such statements provide no basis for reconsideration of the claim.  As discussed above, the Veteran has offered little more than the bare assertion that he is entitled to service connection, without any meaningful discussion of his symptoms, treatment, and diagnoses.  Such assertions duplicate those previously of record and are cumulative.  

Under these circumstances, the Board must conclude that new and material evidence to reopening the claim for service connection for tonsillitis residuals has not been received.  As such, the Board's April 1990 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reconsider either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt  remaining is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

In the April 1990 rating decision, the RO granted service connection and assigned an initial noncompensable rating for residuals of a left thumb laceration, pursuant to Diagnostic Code 7805, effective September 1, 1989; for residuals of an inguinal hernia repair, pursuant to Diagnostic Code 7338, effective September 1, 1989; and for residuals of a left tibia and fibula fracture, pursuant to Diagnostic Code 5262, effective August 1, 1989.  The current claim for increase was received in July 2006.  

The Board notes that the criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

All versions of Diagnostic Code 7800 pertinent to this claim require involvement of the head, face, or neck, which is not at issue here.  All versions of Diagnostic Code 7801 require involvement of at least 12 square inches (77 sq. cm), which is not the case here.  Although the prior version of Diagnostic Code 7802 allows for separate ratings for widely separated areas, all versions of that code require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is not the case here.  The current version of the rating schedule does not include Diagnostic Code 7803.  The prior version of Diagnostic Code 7803 applies to scars that are unstable, which is not the case here.  

Diagnostic Code 7805 governs limitation of function associated with a service-connected scar, and is to be rated in accordance with the part affected.  

Under the former version of Diagnostic Code 7804, in effect prior to October 23, 2008, for a compensable rating under Diagnostic Code 7804, a scar must be painful on examination.  This at least implies an objective standard.  A 10 percent rating is the only compensable rating under that version of the rating schedule.  The current version of Diagnostic Code 7804 applies to scars that are unstable or painful.  There is no stated requirement of demonstrating pain on examination.  Where there are five or more scars that are unstable or painful, a 30 percent rating is warranted.  Where there are three or four scars that are unstable or painful, a 20 percent rating is warranted.  In the case of one or two scars that are unstable or painful, a 10 percent rating is warranted.  

The report of VA examination in July 2007 reveals a scar of the left upper extremity, anterior service on the dorsum of the left thumb.  Maximum width is .2cm.  Maximum length is 2.5cm.  There is no tenderness to palpation, no adherence to underlying tissue, no underlying tissue damage, and no skin ulceration or breakdown over the scar.  The scar was described as well healed with no evidence of loss of function or disability.  The examiner found that the scar did not result in limitation of motion or loss of function.

The report of VA examination in June 2009 reveals a 4 cm x 0.1 cm well healed and tender scar noted to left thumb, with no adherence to underlying tissue, and no limitation of motion or loss of function.  There was no underlying tissue damage, no skin ulceration, and no breakdown of the scar.  

Thus, other than the difference in size, which is not significant in terms of the rating criteria, the key difference in the reports is that the June 2009 examiner found the scar to be tender while the July 2007 examiner found that it was not.  Therefore, based on the current evidence, the Board concludes that a 10 percent rating is warranted on the basis of the June 2009 examination report.  However, the evidence prior to the report demonstrates conclusively that the criteria for a 10 percent rating under Diagnostic Code 7804 were not met.  The Veteran has offered no testimony as to the symptomatology affecting his left thumb scar.  Accordingly, the Board is left to conclude that the medical reports accurately reflect his complaints and symptoms.  

In sum, since June 18, 2009, the Veteran's service-connected scar of the left thumb is manifested by tenderness.  Prior to that the scar is asymptomatic.  

Regarding residuals of fracture to the left tibia and fibula, under Diagnostic Code 5262, a noncompensable rating is for assignment where the criteria for the minimum compensable rating are not met.  A 10 percent rating is appropriate for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating requires malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating requires malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is assigned for nonunion of, with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Thus, in order to warrant a higher evaluation, there must be the functional equivalent of malunion of the tibia and fibula with slight knee or ankle disability.  

The report of VA examination in July 2007 reveals no inflammation, pain, fracture site motion, deformity, fever, general debility, and no assistive devices needed for walking, no flare ups of bone or joint disease, no loss of function or disability, and the condition does not affect motion of any joint.  There was also no evidence of leg shortening or bone or joint abnormality, no signs of active infection, no impact on a weight bearing joint, no evidence of abnormal weight bearing in the feet, no functional limitation on standing or walking, no malunion of the os calcis or astragalus, and no evidence of genu recurvatum.  X-rays showed an old healed fracture of the distal tibial and fibular shafts with no bone or soft tissue abnormalities.  The examiner noted that the Veteran was employed on a full time basis with no days lost during prior 12 months.  The examiner found no current functional loss or disability, no occupational effects, no effect on daily activities.   

The report of VA examination in June 2009 reveals the Veteran's complaint that he was having constant pain, in the knee especially, that was worse with activity.  He also reported pain and swelling in the left ankle, and tenderness of the inside of the knee that radiates to the quad and then back to the knee cap.  The Veteran reported flare ups weekly lasting from 1 to 2 days, described as severe.  The Veteran reported that during a flare up he cannot walk very well, stand or climb for extended periods of time.  On examination, there was no inflammation, fracture site motion, no general disability, no assistive devices needed for walking.  The condition was found not to affect motion of any joint.  The examiner found a .25 inch discrepancy between leg lengths, with the left leg measuring 33.25 inches, and the right leg measuring 33.5 inches.  He also reported an angulation deformity.  However, significantly, there was no false joint, malunion or nonunion.  The Veteran's gait was normal.  There was no abnormal shoe wear; however, the Veteran was wearing new shoes.  The Veteran was unable to stand for more than few minutes; he was able to walk more than 1/4 mile, but less than 1 mile.  There was no evidence of genu recurvatum, no constitutional signs of bone disease, no malunion of the os calcis or astragalus.  Left ankle dorsiflexion was from 0 to 25 degrees; plantar flexion was from 0 to 30 degrees.  There was no loss of motion found after repetitive use.  

In sum, all compensable ratings under Diagnostic Code 5262 require, at the very least, malunion of the tibia and fibula.  Here, there is clearly no malunion.  The July 2007 examiner found essentially no resulting disability, and the June 2009 examiner found no false joint, malunion or nonunion.  Also, while the Veteran has recently reported pain affecting his knee and ankle, this was not related to the service-connected disability by the June 2009 examiner.  Indeed, the examiner found that the service-connected disability did not affect motion of any joint.  Regarding the leg length discrepancy, under Diagnostic Code 5257, a minimum 10 percent rating requires at least a discrepancy of 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.).  The Veteran's discrepancy of .25 inches is clearly noncompensable.  

In sum, while the Veteran has recently reported significant symptomatology affecting the left knee and ankle, this symptomatology has been found to be unrelated to the service-connected disability.  As there is no resulting malunion or nonunion of the tibia and fibula, it cannot be said that the criteria for a compensable rating are more nearly approximated than those for the noncompensable rating.  

Regarding residuals of an inguinal hernia repair, under Diagnostic Code 7338, a noncompensable evaluation is to be assigned where there has been no operation, but the hernia is remediable.  A noncompensable rating is also warranted where the hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is assignable for postoperative recurrent hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small, postoperative recurrent hernia, or a hernia that is unoperated, irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, or when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Note: Add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree. 

Thus, the current evaluation contemplates a small, reducible hernia, or where there is no true hernia protrusion.  In order to warrant a higher evaluation, there must be the functional equivalent of postoperative recurrent hernia, readily reducible and well supported by truss or belt.  

The report of VA examination in July 2007 reveals no recurrence of hernia, no significant physical effects, and incisions well healed.  There was no loss of function or disability found, no effect on usual occupation and no effects of the problem on usual daily activities.  

The report of VA examination in June 2009 reveals complaint of sharp pain, primarily on the left side, and that the scars are very tender on the left.  The examiner found that there was no recurrence of the hernia.  The examiner found an 8 cm x 0.5 cm well healed and non tender surgical scar noted to right groin, and a 14. 5 cm x 0.7 cm well healed and tender surgical scar to left groin.  Scars are neither depressed nor elevated and do not adhere to underlying tissues.  There were no effects on daily activities.  

Thus, when considered under Diagnostic Code 7338, the criteria for a compensable rating are not met, and are not more nearly approximated than those for a noncompensable rating, as the hernia is not recurrent, and results in no loss of function.  

However, in light of the evidence regarding a painful scar, the Board has considered whether a separate compensable rating is warranted.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).

As set out above, under Diagnostic Code 7804, a 10 percent rating is warranted where there are one or two scars that are unstable or painful.  Higher ratings require more than two unstable or painful scars.  Under the former version of Diagnostic Code 7804, only a single 10 percent rating is available for scars that are painful on examination.  Thus, based on a single painful surgical scar, a 10 percent rating is warranted under either version of Diagnostic Code 7804.  It is important to note that, even if the other scar were painful, which it is not, a rating higher than 10 percent is not warranted.  

Moreover, as the scars are otherwise asymptomatic, and do not meet the requirements for compensable ratings under Diagnostic Code 7800-7803, 7805, there is no basis for a rating higher than 10 percent.  

In sum, the Veteran's service-connected inguinal hernia repair is manifested by a single painful scar.  Such symptomatology is entirely contemplated by the 10 percent disability rating herein assigned, and the criteria for a higher rating are not met.  

To the extent that the Veteran believes he is entitled to higher ratings than assigned herein, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, with the exception of the rating assigned for left thumb laceration residuals, based on the consistent findings among the VA examinations, the Board concludes that the disabilities considered above have not significantly changed and uniform evaluations are warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  To the extent that the ratings produced by the rating schedule are less than desired by the Veteran, such is owing entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, each of the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

In the present case, compensable ratings have been herein assigned, and are effective for the entire period of the current claim.  Clearly, such action negates any possibility of a grant of this claim.  Simply stated, this issue cannot be granted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a disability manifested by neck and shoulder pain, claimed as residuals of neck surgery, is denied.

Service connection for residuals of hemorrhoid surgery is denied.

Service connection for a skin condition of the hands is denied.

Service connection for migraine headaches is denied.

Service connection for restless leg syndrome is denied.

Service connection for GERD is denied.

Service connection for bipolar disorder is denied.

Service connection for a disability manifested by low back pain and spasms is denied.

The application to reopen a claim seeking service connection for tonsillitis residuals is denied.

Prior to June 18, 2009, a compensable disability rating for left thumb laceration residuals is denied.

Since June 18, 2009, a 10 percent disability rating, but not higher, for left thumb laceration residuals is granted.

A compensable disability rating for residuals of fracture to the left tibia and fibula is denied.

A 10 percent disability rating, but not higher, for inguinal hernia repair residuals is granted.


The claim seeking a 10 percent rating on the basis of multiple noncompensable service-connected disabilities is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


